ORDER of Appellate Division, insofar as it reverses that part of the order of the Court of General Sessions dismissing counts one and four of the indictment and denies defendants' motion to dismiss said counts, reversed, and the order of the Court of General Sessions affirmed, and except as so modified order of Appellate Division affirmed. We do not find in the grand jury minutes independent, nonaccomplice evidence sufficient in law (Code Crim. Pro., § 399) to corroborate the testimony given by the accomplice Walsey concerning the so-called 1935 transaction, and legally adequate to support counts 1 and 4. (People v.Mullens and Solomon, 292 N.Y. 408, 414-417; People v.Nitzberg, 289 N.Y. 523, 526, 530-531). No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, THACHER and DYE, JJ. Taking no part: CONWAY and FULD, JJ.